Title: To Alexander Hamilton from Daniel Bradley, 5 July 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Staunton July 5th. 1799—
          
          When I wrote you last I thought to have been able to forwarded returns from the different Officers; but as Captains Diven, & Grayson are a considerable distance, and lately removing from their former stations I have not received their returns, except the number their Companies consist of, the last accounts from Capt. Diven his Company was twenty Nine Strong & Capt. Grayson’s Sixteen—enclosed you have a return of Captain Gibsons Detachment at this rendezvous, I hope to be able to forward the return from the different Officers at the close of this month—The Secretary of War informs me he has ordered clothing Arms, accoutrements, Tents, Camp Equippage &c to this Rendezvous. I wish for direction whether to transport to the Clothing to the different rendezvous, or to order the recruits to assemble here to receive them—
          Lieut Lewis of the 1st. Regiment has a man who disputes being fairly inlisted, & has a large family of Children, he has procured a good Man in his place. If I was authorised, I should think it my duty to discharge him—In your letter to me you mention after the recruiting business was in Train it was probable on application I might be permited to go to Connecticut The Officers are now fixed to their different Stations and if it should be thought consistant I wish for liberty to go about the 1st. of August—Captain Gibson is here and I believe is the best calculated to supreintend the business in my absence, and he is the oldest in Rank of any Officer in the 4th. Regt. in this Quarter except Capt. Brock, and I hardly know whether he belongs to Regt. or not—
          Sir I am with respect & Esteem Your Obedient Humble Servant
          
            Danl. Bradley Majr
            4th. U.S. Regt.
          
          Majr. Genl. Alexr. Hamilton New York—
          
            Not. I wish to
            I have appointed Lieut Lewis to do the duty of Adjutant to the Troops at this rendezvous from the 1st. Instant former Instructions authoris’d me to do it; but the late ones say nothing about. I wish for information also respecting a Sergeant Major.
          
        